Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 21st day
of January, 2014, by and among Overland Storage, Inc., a California corporation
(the “Company”) and FBC Holdings S.à.r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the Grand
Duchy of Luxembourg(together with any permitted assignees under Section 9, the
“Shareholder”).

WITNESSETH

WHEREAS, the Company, the Shareholder and Cyrus Capital Partners, L.P. are
parties to that certain Acquisition Agreement dated as of November 1, 2013 (the
“Acquisition Agreement”), pursuant to which, among other things, the Company
will issue to the Shareholder at the Closing (as defined in the Acquisition
Agreement) 47,152,630 shares of common stock, no par value, of the Company (the
“Registrable Shares”) on the date hereof; and

WHEREAS, the obligations of the Company and the Shareholder under the
Acquisition Agreement are conditioned, among other things, upon the execution
and delivery of this Agreement by the Shareholder and the Company.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For purposes of this Agreement:

(a) The term “1934 Act” means the Securities Exchange Act of 1934, as amended.

(b) The term “Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder, as the same may be amended from time to
time.

(c) The term “Form S-4” means such form under the Act as in effect on the date
hereof or any successor registration form under the Act subsequently adopted by
the SEC.

(d) The term “Form S-8” means such form under the Act as in effect on the date
hereof or any successor registration form under the Act subsequently adopted by
the SEC.

(e) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.

(f) The term “Rule 144” shall mean Rule 144 under the Act.

(g) The term “SEC” shall mean the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(h) The term “securities” means “securities” as defined in Section 2(a)(1) of
the Act and includes, with respect to any person, such person’s capital stock or
other equity interests or any options, warrants or other securities that are
directly or indirectly convertible into, or exercisable or exchangeable for,
such person’s capital stock.

2. Company Registration.

(a) If (but without any obligation to do so) the Company proposes to register
any of its securities under the Act in connection with the public offering of
such securities (other than a registration relating solely to the sale of
securities of participants in a Company stock plan, a registration effected on
Form S-4 or Form S-8, and any registration pursuant to any registration
statement that has been declared effective on or prior to the date hereof
together with any post-effective amendments or supplements thereto (other than
such a registration statement pertaining to shares held by a Shareholder or its
Affiliates), the Company shall, at such time, give each Shareholder written
notice of such registration. Upon the written request of each Shareholder given
within ten (10) Business Days after delivery of such notice by the Company in
accordance with Section 12 (which request shall specify the number of
Registrable Shares proposed to be included in such registration), the Company
shall, subject to the provisions of Section 2(c), use its commercially
reasonable efforts to cause to be registered under the Act all such Registrable
Shares requested to be included in such registration to be included on the same
terms and conditions as the securities otherwise being sold by the Company in
such registration.

(b) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2 prior to the effectiveness of such
registration, or to terminate the effectiveness of any such registration,
whether or not any Shareholder has elected to include Registrable Shares in such
registration. The expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 5 hereof.

(c) In connection with any offering involving an underwriting of shares of the
Company’s capital stock, the Company shall not be required under this Section 2
to include the Shareholder’s securities in such underwriting unless the
Shareholder accepts the terms of the underwriting as reasonably agreed upon
between the Company and the underwriters selected by the Company (or by other
persons entitled to select the underwriters) and enter into an underwriting
agreement in customary form with such underwriters, and then only in such
quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company. If the total amount of
securities, including Registrable Shares, requested by shareholders to be
included in such offering exceeds the amount of securities sold other than by
the Company that the underwriters determine in their sole discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Shares, that the underwriters determine in their sole discretion
will not jeopardize the success of the offering. In no event shall any
Registrable Shares be excluded from such offering unless all other shareholders’
securities (other than Registrable Shares) have been first excluded.

(d) In the event that less than all of the Registrable Shares requested to be
registered can be included in such offering, then the number of Registrable
Shares included in

 

2



--------------------------------------------------------------------------------

the offering shall equal the total number of Registrable Shares included in the
offering, as determined pursuant to the immediately preceding paragraph,
multiplied by a fraction (i) the numerator of which is the number of Registrable
Shares then held by Shareholder requesting to include Registrable Shares in the
offering and (ii) the denominator of which is the sum of the number of
Registrable Shares then held by Shareholder requesting to include Registrable
Shares in the offering. The number of Registrable Shares included in the
offering pursuant to the immediately preceding sentence shall be apportioned pro
rata among the selling Shareholder based on the number of Registrable Shares
held by the selling Shareholder or in such other proportions as shall mutually
be agreed to by all such selling Shareholder. For purposes of the preceding
sentence concerning apportionment, for any selling shareholder that is a
Shareholder holding Registrable Shares and that is a partnership or limited
liability company, the partners and members of such Shareholder, or the estates
and family members of any such partners and members and any trusts for the
benefit of any of the foregoing persons shall be deemed to be a single “selling
Shareholder,” and any pro rata reduction with respect to such “selling
Shareholder” shall be based upon the aggregate amount of Registrable Shares
owned by all such related entities and individuals.

3. Obligations of the Company. Whenever required under Section 2 to effect the
registration of any Registrable Shares, except as otherwise expressly provided
herein, the Company shall, as expeditiously as reasonably possible:

(a) prepare and file with the SEC such amendments and supplements to the
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement and provide copies to and permit counsel designated by
the Shareholder to review each Registration Statement and all amendments and
supplements thereto no fewer than five (5) days prior to their filing with the
SEC and not file any document to which such counsel reasonably objects;

(b) furnish to the Shareholder such number of copies of a prospectus, including
a preliminary prospectus, in conformity with the requirements of the Act, and
such other documents as they may reasonably request in order to facilitate the
disposition of Registrable Shares owned by them;

(c) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Shareholder, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions;

(d) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;

(e) notify each Shareholder of Registrable Shares covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Act

 

3



--------------------------------------------------------------------------------

of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and promptly prepare, file with the SEC and furnish
to each Shareholder a supplement to or an amendment of such prospectus as may be
necessary so that such prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

(f) cause all such Registrable Shares registered pursuant to Section 2 to be
listed on each securities exchange and trading system on which similar
securities issued by the Company are then listed; and

(g) provide a transfer agent and registrar (which may be the same entity) for
all Registrable Shares registered pursuant hereunder and a CUSIP number for all
such Registrable Shares, in each case not later than the effective date of such
registration.

Notwithstanding the provisions of this Agreement, the Company shall be entitled
to postpone or suspend the filing, effectiveness or use of, or trading under,
any registration statement at any time and for any reason or no reason.

4. Information from Shareholder. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 2 with respect
to the Registrable Shares of any selling Shareholder that such Shareholder shall
furnish to the Company such information regarding itself, the Registrable Shares
held by it, and the intended method of disposition of such securities as shall
be reasonably required to effect the registration of such Shareholder’s
Registrable Shares.

5. Expenses of Registration. All expenses (other than (i) underwriting discounts
and commissions relating to the Registrable Shares that are being sold by the
Shareholder and (ii) fees of any counsel for the selling Shareholder) that are
incurred in connection with registrations, filings or qualifications pursuant to
Section 2, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company shall be borne by the Company.

6. Delay of Registration. No Shareholder shall have any right to obtain or seek
an injunction restraining or otherwise delaying any such registration as the
result of any controversy that might arise with respect to the interpretation or
implementation of this Agreement.

7. Indemnification. In the event any Registrable Shares are included in a
registration statement under this Agreement:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Shareholder, the partners, officers, directors and shareholders of each
Shareholder, legal counsel and accountants for each Shareholder, any underwriter
(as defined in the Act) for such Shareholder and each person, if any, who
controls such Shareholder or underwriter within

 

4



--------------------------------------------------------------------------------

the meaning of the Act or the 1934 Act, against any losses, claims, damages or
liabilities (joint or several) to which they may become subject under the Act,
the 1934 Act, any state securities laws or any rule or regulation promulgated
under the Act, the 1934 Act or any state securities laws, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state in such registration statement a material fact required to be stated
therein, or necessary to make the statements therein not misleading or (iii) any
violation or alleged violation by the Company of the Act, the 1934 Act, any
state securities laws or any rule or regulation promulgated under the Act, the
1934 Act or any state securities laws, and the Company will reimburse each such
Shareholder, underwriter, controlling person or other aforementioned person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this Section 7(a) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld), nor shall the Company be liable to a person claiming indemnification
in any such case for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based upon a Violation that occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Shareholder, underwriter,
controlling person or other aforementioned person that is claiming
indemnification.

(b) To the extent permitted by law, each selling Shareholder will, severally and
not jointly, indemnify and hold harmless the Company, each of its directors,
each of its officers who has signed the registration statement, each person, if
any, who controls the Company within the meaning of the Act, legal counsel and
accountants for the Company, any underwriter, any other Shareholder selling
securities in such registration statement and any controlling person of any such
underwriter or other Shareholder, against any losses, claims, damages or
liabilities (joint or several) to which any of the foregoing persons may become
subject, under the Act, the 1934 Act, any state securities laws or any rule or
regulation promulgated under the Act, the 1934 Act or any state securities laws,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by such Shareholder expressly
for use in connection with such registration; and each such Shareholder will
reimburse any person intended to be indemnified pursuant to this Section 7(b)
for any legal or other expenses reasonably incurred by such person in connection
with investigating or defending any such loss, claim, damage, liability or
action as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Shareholder (which consent
shall not be unreasonably withheld), and provided that in no event shall any
indemnity under this Section 7(b) exceed the net proceeds from the offering
received by such Shareholder.

 

5



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 7, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of liability to the indemnified party under this
Section 7 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 7.

(d) If the indemnification provided for in this Section 7 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided,
however, that no contribution by any Shareholder, when combined with any amounts
paid by such Shareholder pursuant to Section 7(b), shall exceed the net proceeds
from the offering received by such Shareholder. The relative fault of the
indemnifying party and the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into by any Shareholder claiming indemnification in connection with an
underwritten public offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall control with respect to such
Shareholder.

(f) The obligations of the Company and Shareholder under this Section 7 shall
survive the completion of any offering of Registrable Shares in a registration
statement under this Agreement or otherwise.

 

6



--------------------------------------------------------------------------------

8. Reports Under the 1934 Act. With a view to making available to the
Shareholder the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Shareholder to sell securities of the Company to
the public without registration, the Company agrees, to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Act and the 1934 Act after the date hereof;

(c) furnish to any Shareholder, so long as the Shareholder owns any Registrable
Shares, forthwith upon request (i) a written statement by the Company that it
has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to avail any Shareholder of any rule or regulation of the
SEC that permits the selling of any such securities without registration.

9. Assignment of Registration Rights. The rights to cause the Company to
register Registrable Shares pursuant to this Agreement may be assigned (but only
with all related obligations) by a Shareholder to any transferee or assignee of
such Registrable Shares; provided that: (a) prior to such transfer the Company
is furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned; and (b) prior to such transfer such transferee or assignee
agrees in writing to be bound by and subject to the terms and conditions of this
Agreement pursuant to an agreement reasonably acceptable to the Company. Any
permitted assignee under this Section 9 shall, after the effective date of such
assignment, be deemed a “Shareholder” under this Agreement.

10. Termination of Registration Rights. No Shareholder shall be entitled to
exercise any right provided for in this Agreement (i) as to any Shareholder,
such earlier time after the date of this Agreement during which such Shareholder
(A) can sell all shares held by it in compliance with Rule 144 and without
restriction thereunder (including any restrictions imposed on affiliates of the
issuer) or (B) holds one percent (1%) or less of the Company’s outstanding
Common Stock and all Registrable Shares held by such Shareholder (together with
any affiliate of the Shareholder with whom such Shareholder must aggregate its
sales under Rule 144) can be sold in any three (3) month period without
registration in compliance with Rule 144 and without restriction thereunder or
(ii) after such time at which such Shareholder receives freely-tradable
securities in connection with any consolidation, reorganization or merger of the
Company with or into any other corporation or corporations or a sale,
conveyance, or other disposition of all or substantially all of the Company’s
property or business.

11. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns

 

7



--------------------------------------------------------------------------------

any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

12. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be either hand delivered in person,
sent by facsimile, sent by electronic mail, sent by certified or registered
first-class mail, postage pre-paid, or sent by nationally recognized express
courier service. Such notices and other communications shall be effective upon
receipt if hand delivered or sent by facsimile or electronic mail, three
(3) business days after mailing if sent by mail, and one (1) business day after
dispatch if sent by next-day courier service, to the following addresses, or
such other addresses as any party may notify the other parties in accordance
with this Section 12:

If to the Company:

Overland Storage, Inc.

9112 Spectrum Center Boulevard

San Diego, CA 92123

Attention: Eric L. Kelly, Chief Executive Officer

Facsimile: +1 (858) 495 4267

with a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 95014

Attention: Steven Tonsfeldt, Esq.

                Paul L. Sieben, Esq.

Facsimile: +1 (650) 473-2601

If to the Shareholder:

FBC Holdings S.à r.l.

46A, avenue J.F. Kennedy

L-1855 Luxembourg

Grand Duchy of Luxembourg

Attention:        The Managers

Telephone:      +352 42 71711

Facsimile:        +352 42 1961

with a copy (which shall not constitute notice) to:

Reed Smith LLP

The Broadgate Tower

20 Primrose Street

London EC2A 2RS

Attention:        Georgia M. Quenby

 

8



--------------------------------------------------------------------------------

Fax No.:        +44 20 3116 3999

13. Governing Law. The internal laws of the State of California, irrespective of
its conflicts of law principles, shall govern the validity of this Agreement,
the construction of its terms, and the interpretation and enforcement of the
rights and duties of the parties hereto.

14. Specific Enforcement. Each party hereto agrees that its obligations
hereunder are necessary and reasonable to protect the other parties to this
Agreement, and each party expressly agrees and understands that monetary damages
would inadequately compensate an injured party for the breach of this Agreement
by any party, that this Agreement shall be specifically enforceable, and that,
in addition to any other remedies that may be available at law, in equity or
otherwise, any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order, without the
necessity of proving actual damages. Further, each party hereto waives any claim
or defense that there is an adequate remedy at law for such breach or threatened
breach.

15. Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.

16. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

17. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other in any manner by any oral or
written representations, warranties, covenants and agreements except as
specifically set forth herein. Each party expressly represents and warrants that
it is not relying on any oral or written representations, warranties, covenants
or agreements outside of this Agreement.

18. Amendments and Waivers. Any term hereof may be amended and the observance of
any term hereof may be waived (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of (a) the
Company and (b) the holders of a majority of the Registrable Shares.

19. Enforceability/Severability. The parties hereto agree that each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law. If any provision of this Agreement shall
nevertheless be held to be prohibited by or invalid under applicable law,
(a) such provision shall be invalid only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement and (b) the parties shall, to the extent
permissible by applicable law, amend this Agreement so as to make effective and
enforceable the intent of this Agreement.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each

 

9



--------------------------------------------------------------------------------

of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year hereinabove first written.

 

COMPANY: OVERLAND STORAGE, INC. By:   /s/ Eric. L. Kelly Name: Eric L. Kelly
Title: President and Chief Executive Officer

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SHAREHOLDER: FBC HOLDINGS S.À R.L. /s/ Fabrice Rota Name: Manacor (Luxembourg)
S.A. Title: Manager A /s/ James H. Tucker Name: Cyrus Capital Partners, L.P.
Title: Manager B

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]